Citation Nr: 1042256	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) served on active duty from April 1970 to 
January 1972, and from May 1, 1992 to May 9, 1992.  He had active 
duty for special work in October 2001, from November 2001 to 
February 2002, and in March 2002.  He also had periods of active 
duty for training (ADT) and inactive duty training (IDT) from 
January 1972 to June 2002.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In December 2008, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the Board 
for further appellate action.  In addition to remanding the claim 
listed above, the Board also granted an increased rating for the 
Veteran's service-connected posttraumatic stress disorder, on 
appeal at that time.  The Board's decision with respect to that 
claim is final.  See 38 C.F.R. § 20.1100 (2010).  


FINDING OF FACT

Hemorrhoids were diagnosed as such in service, and are currently 
diagnosed.


CONCLUSION OF LAW

Hemorrhoids were incurred in service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

However, as the Board is granting service connection, the claim 
is substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service treatment records from the Veteran's period of active 
duty were not obtained.  However, the Veteran submitted a copy of 
his service separation examination in December 1971.  That 
examination reveals an abnormal examination of the anus and 
rectum due to the presence of hemorrhoids.  The examiner did not 
note whether the condition was chronic or acute.  

After service, the Veteran was examined on several occasions in 
conjunction with VA claims.  Although, in an August 1980 report, 
the Veteran was found to have a normal digestive system, there is 
no indication that an evaluation of the anus was actually 
performed at that time.  Without specific mention of an anus and 
rectum evaluation, the Board does not presume that such an 
evaluation was performed, especially since the August 1980 
examination was conducted in conjunction with a service 
connection claim for the left knee.  Consistent with this 
conclusion, while a January 1984 GI examination was reported as 
normal, the examiner noted that the Veteran declined a 
rectal/anal examination.  

In October 1993, the Veteran filed a claim seeking service 
connection for hemorrhoids.  He reported that he experienced 
symptoms in service, and had been experiencing symptoms for the 
prior two years.  A September 1993 treatment report was positive 
for hemorrhoids by history.  

An undated examination report, conducted in conjunction with the 
Veteran's employment at a VA facility, and identified by the 
Veteran as occurring in 1997, shows an abnormal examination of 
the anus and rectum due to the presence of small external 
hemorrhoids.  

Thus, the Veteran clearly had hemorrhoids in service, and during 
the only post-service examination where his anus was specifically 
examined.  While the hemorrhoids in service were not identified 
as a chronic condition, their subsequent recurrence is evidence 
supporting a chronic condition.  

Regarding a current diagnosis, while there has been no 
examination of the Veteran during the course of the current 
claim, the Veteran has stated that he currently has hemorrhoids 
and that he has been avoidant of examinations, as he does not let 
people "mess with" that area.  See notice of disagreement.  
This is consistent with his declining rectal/anal examinations in 
the past.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent to 
identify the medical condition (noting that sometimes the lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  

The Veteran is certainly competent to identify a hemorrhoid, and 
his statements and assertions regarding his symptoms appear to be 
credible.  Accordingly, the Board accepts his statements as 
establishing a current diagnosis of hemorrhoids, and accepts his 
statements and prior action in 1993 as supporting the clinical 
evidence (such as the 1997 examination report) in establishing 
continuity of symptomatology after service.  While in his October 
1993 claim, the Veteran stated that he had experienced symptoms 
for the prior two years, this is consistent with a condition with 
periodic flare-ups of symptomatology.  Clearly, the Veteran did 
not mean to suggest that initial onset of symptoms was two years 
prior, as the service records demonstrate onset well prior to 
that.  To the extent of any ambiguity in the Veteran's account, 
the Board resolves such ambiguity in favor of a description of a 
condition with periodic flares.  

As there is a current disability, and an injury or disease in 
service, service connection can be established in one of two 
ways.  First, by establishing the chronicity of the condition in 
service, with post-service occurrence of the same condition.  

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of evidentiary showing 
of continuity.  38 C.F.R. § 3.303.

An alternative method of establishing the nexus and current 
symptomatology is through a demonstration of continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was noted during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 
Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in- 
service incurrence sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

Here, the in-service diagnosis and post-service diagnosis are the 
same.  There is no clear evidence of an intercurrent cause.  To 
the extent that chronicity in service may be questioned, the 
Board notes that symptoms were manifest continuously after 
service, and the Veteran's statements are competent and credible 
evidence of a nexus to service.  With either alternative, the 
criteria for service connection are met, and service connection 
for hemorrhoids is in order.  




ORDER

Service connection for hemorrhoids is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


